Filed 2/26/14 In re Nathan Z. CA1/2
                      NOT TO BE PUBLISHED IN OFFICIAL REPORTS
California Rules of Court, rule 8.1115(a), prohibits courts and parties from citing or relying on opinions not certified for
publication or ordered published, except as specified by rule 8.1115(b). This opinion has not been certified for publication
or ordered published for purposes of rule 8.1115.


              IN THE COURT OF APPEAL OF THE STATE OF CALIFORNIA

                                       FIRST APPELLATE DISTRICT

                                                  DIVISION TWO


In re NATHAN Z., a Person Coming Under
the Juvenile Court Law.


THE PEOPLE,                                                           A137314 & A138745

         Plaintiff and Respondent,                                    (Sonoma County
v.                                                                    Super. Ct. No. 36744J)
NATHAN Z.,
         Defendant and Appellant.



         After two years, nine Welfare and Institutions Code section 602 petitions,1 and
countless probation violations, the juvenile court ordered 17-year-old Nathan Z.
continued in placement with an out-of-state placement option, resulting in his placement
at Rite of Passage Silver State Academy (Rite of Passage or ROP) in Nevada. Nathan
appeals from the disposition order, asserting that the out-of-state placement option was an
abuse of the juvenile court’s discretion. He also contends that the court’s imposition of a
probation condition requiring him to take all medication as prescribed was error. (In re
Nathan Z., no. A137314 (Nathan Z. II).)



         1
        All statutory references are to the Welfare and Institutions Code except where
otherwise stated.


                                                             1
       Within three months of his out-of-state placement—and while the appeal in
Nathan Z. II was pending before us—Nathan was discharged from Rite of Passage and
found in violation of his probation. At disposition, the juvenile court ordered him
detained in juvenile hall for 868 to 1,855 days, with credit for 434 days served (for 434 to
1421 days of actual confinement).2 Nathan also appeals from that disposition order,
contending the juvenile court abused its discretion in imposing such a lengthy juvenile
hall commitment, and also asserting that the order was erroneous on multiple other
grounds. (In re Nathan Z., no. A138745 (Nathan Z. III).) We ordered the appeals
consolidated.
       We reject Nathan’s challenges to his out-of-state placement and juvenile hall
commitment, concluding there was no error. We agree, however, that the probation
condition requiring him to take all medication as prescribed was improper, both facially
and as applied. We therefore order that term stricken. We affirm in all other regards.
                                     BACKGROUND
       Nathan’s frequent involvement with the juvenile justice system since he incurred
his first sustained section 602 petition at age 14 is well known to this court, as we
previously considered—and denied—a prior appeal challenging an earlier juvenile hall
commitment. (In re Nathan Z. (July 24, 2013, A135530) [nonpub. opn.] (Nathan Z. I).)
Nevertheless, we describe his background in significant detail because a complete picture
of Nathan’s behavior is relevant to the issues before us.3
       Original Section 602 Petition
       Nathan’s behavioral problems began when he was a young child, escalating when
he was 10 years old and spiraling further downward by the time he was 12. In an attempt
to stop the downward spiral, Nathan’s mother sent him to a series of private, out-of-state


       2
        With the credit for 434 days, the court calculated the actual range to be 434 to
1,398. It is unclear how the court arrived at 1,398 days as the maximum time of
confinement, since 1,855 minus 434 equals 1421.
       3
         We derive this background from the records in the two appeals before us, as well
as the record in Nathan Z. I, of which we have taken judicial notice at Nathan’s request.


                                              2
placements. After two years, she ran out of funds for the private placements, so when
Nathan was 14 years old, he returned home. According to Nathan, he was traumatized by
being sent away from home, and he was very angry and resentful towards his mother.
       In October 2010, shortly after Nathan’s return home, he was arrested for
possession of marijuana at school. The matter was referred to juvenile probation, but it
was not prosecuted.
       The following month, Nathan got into an argument with his mother, during which
he pushed her, causing her to hit her head on a wall. Nathan fled and remained missing
for several days. He was located four days later but fled when approached by police
officers. He was eventually apprehended and booked into juvenile hall.
       On November 22, the Sonoma County District Attorney filed an original
section 602 petition, alleging that Nathan committed battery on his mother and resisted a
peace officer. He admitted the second count in exchange for dismissal of the first, and
was placed on formal home probation with various terms and conditions. One such
condition was that he complete the Assertive Community Treatment (ACT) program.
       On February 8, 2011, the probation department filed a section 777 notice of
probation violation alleging that Nathan had tested positive for marijuana.
       Second Petition
       On February 14, Nathan was arrested for “tagging” a utility box with graffiti. The
district attorney filed a second section 602 petition, alleging that Nathan vandalized
public property, possessed paint markers with the intent to commit graffiti, and possessed
marijuana. He admitted committing vandalism and violating probation in exchange for
dismissal of the remaining two counts, and the court reinstated probation.
       On February 23, Nathan left his mother’s home without permission and his
whereabouts were unknown. The probation department filed a section 777 notice of
probation violation, and the court issued a warrant for his arrest and revoked his
probation.




                                             3
       Third Petition
       Nathan’s whereabouts remained unknown until April 13, when he was spotted in a
convenience store parking lot. He ran from two police officers, striking one officer in the
face when he was apprehended. He was ultimately detained and arrested. An April 14
section 602 petition alleged that he had resisted arrest and committed battery on a police
officer.
       Fourth Petition
       Meanwhile, an ongoing investigation linked Nathan to 18 separate acts of
vandalism, and on April 15, a fourth section 602 petition was filed, charging him with
felony vandalism, with two additional counts of vandalism added later.
       Nathan admitted one count of graffiti vandalism and one count of resisting arrest.
The remaining counts from the April 14 and 15 petitions, as well as the section 777
petition, were dismissed.
       At a disposition hearing on May 5, the juvenile court declared Nathan a ward of
the court and reinstated him on probation.
       On June 29, the probation department filed a section 777 notice of probation
violation after Nathan’s mother reported that he had been out past curfew for 15 straight
days, and on one occasion remained away from home all night without permission.
Nathan also failed to remove a lock from his bedroom door as directed by his probation
officer, and he failed to follow through with a court referral to the Drug Abuse
Alternatives Center (DAAC). Nathan admitted the violations, and the court reinstated
probation.
       On July 14, Nathan was released to his mother’s custody with permission to live
with his grandparents, and ordered to remain on the ACT program.
       Fifth Petition
       On July 26, Nathan fled from a Santa Rosa police officer who was responding to a
report of a fight in progress at a local middle school. When the officer caught up with
Nathan, he tackled Nathan from behind and gave him a “distraction blow” to the back of
the head. When Nathan failed to respond to the officer’s commands to show his hands,


                                             4
the officer realized that Nathan, who was snoring loudly and smelled like alcohol, had
passed out.
          On August 17, the district attorney filed another section 602 petition, alleging that
Nathan had resisted arrest while under the influence of alcohol. The following day, the
probation department filed a section 777 notice of probation violation based on the same
incident. On September 1, Nathan admitted resisting arrest, and the under-the-influence
allegation and probation violation were dismissed.
          Sixth Petition
          On September 27, the Santa Rosa Police Department received a report of a
possible burglary. When an officer responded, he discovered Nathan loitering in the area.
A search uncovered a “hardcover waterproof pigment ink pen,” leading to Nathan’s
arrest.
          A sixth section 602 petition charged Nathan with possession of a marking pen
with intent to commit vandalism and possession of cigarettes. A section 777 notice of
probation violation alleged the same charges.
          The probation department interviewed Nathan on October 4. Nathan advised that
he wanted to complete the remainder of his probation time in juvenile hall. As stated in
the probation report, “Dispositional options were discussed with [Nathan], and Nathan
was adamant that he would not comply with a suitable placement. He indicated that there
was ‘no way’ he would cooperate, and stated if he was ordered to a suitable placement,
he would simply run. He knows he would get arrested and be returned to Juvenile Hall,
and then he would be ordered to serve time and dismiss, ‘which is what [his] ultimate
goal was anyway.’ ”
          On October 17, Nathan admitted the probation violation, and the court dismissed
the sixth petition. He was returned to the home of his mother with permission to continue
living with his grandparents. The court also imposed 60 to 90 days in juvenile hall,
followed by 30 to 60 days of community detention, with the caveat that if Nathan
obtained level three status at juvenile hall, he could seek release on community detention.



                                                5
          On January 3, 2012, Nathan’s probation officer searched his bedroom and found
seven plastic bags of marijuana, a glass marijuana pipe, two bottles of vodka, four
lighters, and 17 marking pens. The next day, Nathan was discharged from the DAAC
program for poor attendance, behavioral issues, defacing program property, and refusing
to submit to a chemical test. A section 777 notice of probation violation followed.
          At a January 10 hearing, Nathan admitted the probation violations. The court
ordered him detained at juvenile hall and continued the matter to January 19 for an oral
report.
          At the January 19 hearing, Nathan’s probation officer advised the court that all
parties involved were “at the end of their ropes” with him but that, in combination with
the ACT staff and his mother and grandparents, they were able to come up with a
reasonable plan for him. The probation officer asked for 60 additional days to work with
Nathan.
          The court agreed to give Nathan one last opportunity to perform in the ACT
program, and Nathan was released from juvenile hall to the care of his mother,
grandparents, or probation officer to begin community detention for 60 to 90 days.
          Despite having been given one more chance, Nathan failed at community
detention when he removed his ankle monitoring device and absconded following
suspension from school. In support of the resulting section 777 notice of probation
violation, Nathan’s probation officer represented that on February 27, Nathan left school
without permission and did not return home, and his whereabouts remained unknown. A
warrant was issued for Nathan’s arrest.
          Seventh Petition
          On March 2, a probation officer who knew Nathan had an outstanding arrest
warrant spotted him walking in town and contacted a passing police officer for assistance.
The officers attempted to make contact with Nathan but instead of responding to them, he
ran from the area. The police officer gave chase, eventually tackling Nathan in order to
restrain him in handcuffs. He was placed under arrest and booked into juvenile hall.



                                                6
       On March 5, the district attorney filed a section 602 petition alleging one count of
resisting arrest. Nathan admitted the charge, and the pending probation violation was
dismissed.
       Nathan’s matter came on for disposition on April 10. The probation officer
advised the court that the probation department was recommending 26 months and
20 days in juvenile hall. Nathan’s counsel conceded that he had “failed probation at
home.” She encouraged the court, however, to consider other options, “whether it’s the
camp program or something like out-of-state placement. A structured program is what
this young man needs.”
       Nathan addressed the court, acknowledging that he had not “been the best
candidate for probation” and asking for a chance at “probation camp or . . . something
like that.” He accepted that he deserved punishment, but pleaded with the court to give
him a chance at a camp placement where he could work toward developing life skills and
getting a job, rather than to “just sit” at juvenile hall “with a bunch of negative peers
around me . . . .”
       Nathan’s grandfather also spoke at the disposition hearing. He urged the court to
commit Nathan to probation camp, which he believed would provide the best opportunity
for Nathan’s rehabilitation. Alternatively, he asked that the court review Nathan’s case
every month to reconsider camp placement.
       The hearing concluded with the court imposing an additional 730 to 800 days in
juvenile hall, subject to the caveat that if Nathan were to achieve and maintain level three
status at juvenile hall, he could schedule a request for the court to reconsider the
disposition.
       On May 18, 2012, Nathan appealed from the April 10 disposition order. On
July 24, 2013, we affirmed the disposition, concluding the juvenile court did not abuse its
discretion in ordering Nathan detained at juvenile hall. (In re Nathan Z. I.)
       Meanwhile, on July 9, 2012, Nathan made an ex parte request to have his case
placed on the court’s calendar because “he has been level 3 for 3 days and has some
certificates from juvenile hall.” The probation department opposed Nathan’s request


                                              7
because he had incurred four incident reports in juvenile hall between April 14 and
May 24, including fighting with another resident. Nevertheless, on August 24, 2012,
Nathan was placed at the Aldea Redwood House group home (Aldea) in Napa.
       Eighth Petition
       A mere three weeks after he arrived at Aldea, Nathan incurred his eighth
section 602 petition, this one filed in Napa County, for committing battery on a school
employee and disturbing the peace, with a third count for assault on a school employee
added later. At a detention hearing two days later, the court ordered Nathan detained in
juvenile hall.
       As described in the detention report, Nathan was involved in an altercation at
school. After he was disrespectful to a teacher, the teacher directed him to eat his lunch
in the “time out” room. Nathan uttered a profanity to the teacher, but when asked to
repeat his statement, he refused. As Nathan exited the classroom, another student yelled
something offensive at him. Nathan returned to the classroom, and the two boys yelled at
each other and challenged each other to a fight. In an attempt to break up the altercation,
the teacher stepped between the two boys and placed a hand on Nathan’s chest to keep
them apart. Nathan slapped the teacher’s arm numerous times and “crowded up” on her.
He ignored her demands that he stop and leave the room, instead continuing to challenge
the other boy. With the assistance of additional school personnel, the two boys were
eventually separated, and both were arrested.
       On October 5, Nathan admitted disturbing the peace, and the remaining counts
were dismissed. The case was then transferred to Sonoma County for disposition.
       Ninth Petition
       That same day, October 5, the Napa County District Attorney filed yet another
section 602 petition against Nathan, this one alleging one count of felony vandalism. The
court sustained the vandalism allegation and transferred the matter to Sonoma County for
disposition.
       In a supplemental disposition report, the probation department described the
incident that lead to the vandalism charge. According to the report, on September 29,


                                             8
Nathan had to be physically restrained by juvenile hall staff for behavioral problems. He
was returned to his room with nothing but the clothes he was wearing. While in his
room, Nathan swung his clothing, catching the fire sprinkler system that extended from
the ceiling. The sprinkler broke, flooding the room with chemically treated water and
causing an estimated $3,000 in damage.
        Nathan was interviewed by the probation department regarding his offenses. As to
the altercation at school, Nathan related that he did not intend to hurt his teacher, just to
remove her hands. He was frustrated with himself because he could have handled the
situation better by ignoring the other student and going to the office instead. He
expressed regret about being removed from his placement at Aldea, because he “liked it a
lot.”
        As to the vandalism at Napa County juvenile hall, Nathan claimed he was being
mistreated by the staff, who were denying him access to soap during his shower. He
maintained that he was nevertheless respectful, until they “grabbed” him and “tried to
slam” him to the ground. By then he was angry because he did not deserve to be treated
like that. After that, all of his belongings were removed. He was bored in his room and
did not know what the sprinkler valve was because it looked like a cap held in place on
the wall with “flimsy metal.” When the cap broke off, a sprinkler “shot out and sprayed
black oil” all over the room.
        In terms of “Medical/Mental Health,” the probation department noted that Nathan
did not report any current medical problems. Nathan advised that he was taking
Seroquel4 for sleep, and he acknowledged struggling with anger and impulse control
issues. Both Nathan’s mother and probation records indicated he had been diagnosed



        4
        According to the National Institutes of Health, Seroquel is a brand name for
quetiapine, an antipsychotic drug used to treat symptoms of schizorphrenia and episodes
of mania or depression in patients with bipolar disorder.  [as of Feb. 26, 2014]; see generally, Riese v.
St. Mary’s Hospital & Medical Center (1987) 209 Cal.App.3d 1303, 1310-1312
[discussing antipsychotic medications].)


                                               9
with oppositional defiant disorder. Nathan’s mother stated that she “hates” Seroquel and
“wants him off it” because she worries “about the effects on his brain.”
       According to the probation department, since Nathan’s return to Sonoma County
Juvenile Hall in October, he had engaged in misbehavior resulting in four incident
reports. In one, he and another resident continued talking through their vents despite
repeated directives to stop. When he was directed to change rooms, he refused, accusing
staff of being racist. Three days later, Nathan and another resident began arguing,
threatened each other, and nearly got into a fight, resulting in room confinement for a
day. Less than 10 days later, Nathan refused to follow staff directives when he was told
to end a phone call after his allotted 15 minutes. After he was placed on room
confinement for ignoring staff orders, he demanded a due process form. He continued to
argue with staff, and then refused to return a pencil until he was allowed to fill out a
grievance form, all the while being verbally abusive with the staff. After a full hour of
counseling and argument, he still refused to return the pencil, so it was taken from him
forcefully. Less than two hours later, Nathan refused to return his dinner spork. He was
ultimately removed from his room in handcuffs, laughing as he was lead away and
asking, “Which one of you is going to search my room for the spork?” It was
subsequently located in his toilet under feces.
       The report informed the court that the departmental screening committee had
evaluated Nathan’s case, ruling out camp due to his lack of impulse control, immaturity,
and inability to comply with rules, as well as the dangers inherent in the camp
environment given the presence of tools. It also rejected juvenile hall, agreeing that
while it would be appropriately punitive, it would not be productive and that without
treatment he was more likely to reoffend. The committee ultimately recommended that
Nathan again be ordered into placement, with out-of-state orders included to expand the
options available for finding a program that would fit Nathan’s need for structure and
treatment. It was also noted that out-of-state placement required approval of the case
management council, and that Nathan’s case would be presented to that council on
November 21.


                                             10
       Disposition
       A contested disposition hearing was held on November 16, 2012. At the outset,
the court advised that it was going to either follow the probation department’s
out-of-state placement recommendation or impose 1,460 days in juvenile hall. After
hearing argument, the court ruled as follows:
       “I am going to use the out-of-state orders. [¶] Because Nathan, frankly, you may
have burned bridges at other programs and they will not take you. So probation needs
every option they have. Because what they will do, as you know, they will send out a
request to various programs they think might help you, which includes Aldea. Because
there is some indication that Aldea may take you back. But Aldea may reconsider that,
[and] say, ‘No, we are not gong to take him back.’ [S]o then they have to go somewhere
else. And those programs will come and look and speak with you.
       “One of the concerns I have, as I read the report—and as your mom says, you have
been in front of me for a long time—is there is almost a step backward in not taking
responsibility. I would think, if I were you, I would reflect, as you go to the next
placement, wherever it may be that—what I’ve heard over the past three years is, well,
people at my school did not like me. Well, people at the hall did not like me. People in
this unit did not like me. People in the ACT program did not like me. They were all out
to get me. [¶] When that happens in all of these variety of places with all of those
different individuals, . . . perhaps it is time to look inward.
       “Delancy Street, which is an adult program . . . I went down there one time to take
a tour. And one of the folks who was . . . showing me around . . . he talked about folks
who come in and say, ‘Well I have this problem or I have that problem. I have a drug
problem. I have an alcohol problem.’ [¶] Their reaction is to say: No. You have a ‘you’
problem. You have to deal with you. [¶] . . . And you have to take some steps forward.
In the three years that you have been in front of me, it has been one step forward and
three steps back. And unless you resolve that, you are going to reach a point where the
Court has no alternative other than to simply lock you up. I agree with [defense counsel].
I agree with your mother. I agree with probation. There is not a whole lot productive


                                               11
that is going to come out of that. But at some point that is the only option. You have tied
everyone’s hands and you will have to deal with you. [¶] Because whether it is this
school, that school, that placement, this placement, eventually you will have to do it.
And the way you will succeed in a program is do the program. You want to get through
the program fast? Do the program correctly.”
       Nathan responded, “I know,” and the court continued:
       “And that is how you will get through the program. Starting out three years ago,
there were a lot of kids who came through this courtroom, and they have come and gone
and they are back out in the community successfully. You are on—what—[f]ile three of
three. That is not a good thing.
       “So at this point I am going to order that you be retained a ward of the court. All
orders the court made in the past will remain in full force and effect. . . . [¶] . . . You’re
also to take any prescribed medication, and take it in the manner in which it’s been
prescribed. [¶] . . . [¶]
       “The court finds that placement out of state is in the best interest of the minor and
will produce no undue hardship for the minor. There is no equivalent facility for the
minor in the State of California. The court further finds that the requirements of Family
Code 7911.1 have been met.”
       On December 11, 2012, Nathan filed a timely appeal.
       Placement at Rite of Passage Silver State Academy
       Meanwhile, Rite of Passage in Nevada accepted Nathan for placement. He
remained at juvenile hall pending interstate compact approval, and in a December 19,
2012, 15-day review report, the probation department advised the court that Nathan did
not believe Rite of Passage was a suitable placement and that he felt he should have the
right to decide where he was placed. He wanted to return to Aldea or, alternatively, be
placed at probation camp.5 The probation department further advised that while waiting

       5
        As Nathan describes it in his opening brief in Nathan III, “Sonoma County
Probation Camp, originally established by the Board of Supervisors and Superior Court
in 1955, is the oldest and among the most successful commitment programs in California.

                                               12
for interstate compact approval, Nathan was involved in numerous incidents at juvenile
hall, including a mutual fight, grandstanding, disrespectful behavior toward staff, and
disruptive and “overall noncompliant behavior.” Nathan admitted he was purposefully
misbehaving in an attempt to sabotage his placement at Rite of Passage. His efforts were
unsuccessful, however, as he was placed there on January 18, 2013.
       Nathan’s case was scheduled for a review hearing on February 6, 2013. In a
review report, the probation department reported that Nathan had been at Rite of Passage
for three weeks but was not giving the program an opportunity to work for him. The
department, however, believed that Nathan was “appropriately placed in a highly
structured environment that [was] equipped to address his oppositional and manipulative
behaviors,” explaining, “According to ROP staff, the minor has made a fair adjustment to
the program so far. They reported Nathan is acclimating to the program’s rules and
structure; however, he has made it clear that he does not intend to remain there for long,
as he intends to ask the court to vacate placement at his review hearing. Nathan does not
feel that ROP will benefit him and he indicated he is not amenable to seeing what he can
gain from the program. As noted in the last 15 day review dated January 15, 2013,
Nathan purposefully escalated in Juvenile Hall in order to sabotage his placement at
ROP. In addition, while he was detained pending placement, Nathan consistently
challenged Probation’s decision to place him at ROP and alleged that the undersigned
promised him that he could return to Aldea. Nathan has requested that the court modify
his orders and commit him to the Departmental Commitment Program (DCP) as he feels
that Probation Camp would be in his best interest.”


The program is designed to address anti-social/illegal behavior and thinking patterns in
youth, while promoting an acceptance of personal responsibility for their decisions and
behavior. This is accomplished through the individual development of academic and
vocational skills which are necessary to navigate in modern society. These skills, along
with the therapeutic component of the Camp program, provide youth with the tools they
need to develop into responsible and productive members of the community
(http://www.sonoma-county.org/probation/juvenile_facilities/probation_camp.htm [as of
July 7, 2013].)”


                                            13
       At the February 6 hearing, however, counsel for Nathan informed the court that
Nathan had had a change of heart and wanted to stay at Rite of Passage. He had been
there three weeks, and was, according to counsel, “doing fairly well. He’s had a few
bumps in the road that they tell me are normal for kids transitioning to the program up
there. And he is on track to . . . [¶] . . . [¶] Mainstream within the next 10 days or so,
which they tell me is right on track. I believe Nathan would like to remain at ROP and
successfully complete the program.” Nathan’s Rite of Passage case manager spoke at the
hearing, confirming that Nathan had done everything asked of him and was “right where
he should be in the program,” despite “a few minor bumps in the road that are normal
adjustment period.”
       Nathan also confirmed that he wanted to stay at Rite of Passage because he
realized what was at stake. He apologized that he previously had a negative attitude
about the program, and he recognized that he had had minor incidents since his arrival,
but he did not want to go back to juvenile hall, so he was going to try “even harder” to
mainstream and “get [his] levels” at Rite of Passage.
       The court continued Nathan’s placement at Rite of Passage, advising him to
“make the most of it” because “[t]his is your last shot.”
       Nathan’s Discharge From Rite of Passage
       Two months later, the probation department filed a section 777 notice of probation
violation, advising that Rite of Passage had discharged Nathan from the program due to
noncompliance with the program rules and he had been detained in juvenile hall since his
discharge. It recommended he be ordered to serve 270 days in juvenile hall and that all
proceedings be dismissed upon time served.
       On April 22, the court held a contested hearing on the section 777 petition.
Nathan’s probation officer testified that Nathan had been involved in a physical
altercation with another Rite of Passage resident and that he refused to take responsibility
and comply with the rules when he was placed in “refocus.” He was subsequently
discharged “because of his aggression towards other residents, the safety of the program,
and his refusal to take accountability for his actions and work the program.” She


                                              14
confirmed that as of April 19, Rite of Passage was not willing to accept Nathan back into
their program.
       Nathan testified at the hearing, first describing the fight that lead to his discharge
from Rite of Passage. In his version, the other resident hit him first; he then struck back
in self-defense. Nathan also testified that while in refocus, he was performing the tasks
required of him. He labeled the probation officer’s testimony that he was not completing
the refocus process “absolutely false.” Nathan informed the court that he did not want to
return to Rite of Passage, describing it as “a very negative environment”: “I don’t like to
fear for my safety. I don’t like to have fear for my stuff being stolen out of my room, my
hygiene, my brushes, my shirts, my clothes. That’s not the environment that I want to be
in, and I don’t think that’s going to help me learn and grow as a person.”
       At the end of testimony and following closing argument, the court found Nathan in
violation of the terms of probation due to his discharge from ROP and continued the
matter to May 6 for disposition.
       Supplemental Disposition Report
       In a supplemental disposition report, the probation department detailed the
problems Nathan had at Rite of Passage. In February, less than a month after he first
arrived there, Nathan became confrontational with a coach, calling him a “bitch.” Nathan
resisted efforts by the staff to calm him down, continuing to be verbally disrespectful. He
then shoved the coach and had to be restrained. Nathan denied any responsibility for the
incident, claiming the staff was being verbally abusive towards him. In March, Nathan
was involved in a physical altercation with another resident. He characterized it as
horseplay, although the staff believed it was a fight. And on March 29, 2013, Nathan was
involved in another altercation with a resident. What began as an argument during class
turned physical when Nathan began striking the other resident as they walked out of the
classroom. The other resident struck back before they were separated. Staff and other
residents confirmed Nathan instigated the fight. He was placed in “refocus” but refused
to do the work, repeatedly stating that he did not want to be in the program. He also
refused to take responsibility for the fight, claiming he did not strike first and, in fact, had


                                              15
his hands up when he was struck. Because he was not taking responsibility for his
actions and was refusing to “work” the program, he was discharged.
       In terms of case assessment and service plan, the probation department
summarized:
       “Seventeen-year-old Nathan Z. appears before the Court following a violation of
probation based on his discharge from placement at Rite of Passage Silver State
Academy. This was the second placement for Nathan, having been discharged from
Aldea after only three weeks when he was involved in a confrontation with a student and
a teacher. At Rite of Passage, Nathan continued to show aggression toward staff and
other residents, culminating in a fight with another resident where Nathan struck the
resident repeatedly.
       “Nathan has a lengthy history with the juvenile justice system. Attempts at
rehabilitation through ACT, DAAC counseling and placement have been unsuccessful, as
Nathan has continued to commit crimes, use illicit substances and failed to abide by the
most basic terms of probation. While in placement, Nathan made it clear to [Rite of
Passage] and Probation that he did not want to be in the program and he put forth
minimal effort in taking advantage of the services provided at ROP. Throughout his
probation history, Nathan has accepted little responsibility for his actions, instead
choosing to place blame on others or accuse others involved of falsely reporting the
incidents.
       “Nathan’s violent behavior, coupled with his inability to see any wrong-doing on
his part, makes him a significant threat to the community. He has been afforded
numerous opportunities to receive treatment and address his anger and aggression issues,
yet, he has failed to take advantage of these opportunities. At this time, it is felt that all
attempts at rehabilitation have been exhausted and Nathan’s resistance to placement
leaves little to offer. Unfortunately, because of Nathan’s on-going behavior problems,
his inability to accept responsibility for himself and his failed attempts in placement, this
department is recommending the minor serve time in Juvenile Hall. We recommend he
be ordered to serve 270 days in Juvenile Hall with all proceedings dismissed upon time


                                               16
served. This term will be completed at the time Nathan turns 18. It should be impressed
upon Nathan that, should he engage in any violent conduct while serving his term, there
is the possibility of additional time being imposed and, should he be of age, this term
could be served at the Main Adult Detention Facility.”
        Disposition
        The matter came on for disposition on May 6, with the district attorney submitting
on the probation department’s recommendation.
        Nathan read a letter to the court in which he finally acknowledged that he—not his
family, not his friends, not the court—was responsible for his problems. He stated that he
did not want to be the person he had become and he wanted to change, acknowledging he
needed help with his anger, school, and his relationship with his mother. He also
acknowledged that he had been given many chances and was prepared for whatever
disposition the court was going to impose, and he was going to do his best to change,
regardless.
        Nathan’s counsel urged the court to impose a shorter confinement in juvenile hall
than the recommended 270 days or to consider an alternative placement like probation
camp.
        The court then gave a lengthy and detailed exposition of Nathan’s extensive
history with the juvenile justice system. It also identified one of the primary causes of
Nathan’s problems as his refusal to take responsibility for his actions, instead blaming his
troubles on everyone else:
        “[O]ver the three years or so that you’ve been with us, it’s been the school versus
you; probation versus you; mom versus you; grandparents versus you; ACT program
versus you; the court versus you; Aldea versus you; ROP versus you; the juvenile hall
staff in Sonoma County versus you; the juvenile hall staff in Napa versus you. I think
maybe you see the one constant: It’s always you. [¶] . . . [¶]
        “So there has been someone who has tried to stand in your way at every step in
this process, beginning back in November of 2010. And next time you get back to the
unit take a look in a mirror and you’ll see that fellow. [¶] Because he has blocked your


                                             17
way at every opportunity. You are solely responsible for where you are. You are solely
responsible for demonstrating that you are a threat to the community’s safety. You are
solely responsible for each and every day that you will spend detained.
       “In the past I’ve always offered you a carrot. And the only carrot I can offer you
at this point is the passage of time. And that is, there are 24 hours in a day, seven days in
a week, 30 or 31 days in a month, and 365 days in a year, and they will pass. And that’s
the skill that you will learn.”
       With that, the court vacated the prior placement order, revoked Nathan’s
probation, and ordered him confined in juvenile hall for 868 to 1,855 days, with credit for
434 days served. It also ordered no early release, good time credit, or juvenile hall
alternatives to detention.
       Nathan timely appealed from the disposition order. (Nathan Z. III, A138745.)
       On November 8, 2013, we ordered Nathan’s appeals in Nathan Z. II and
Nathan Z. III consolidated for purposes of oral argument and decision.
                                  NATHAN’S ARGUMENTS
       In Nathan Z. II, Nathan challenges the court’s order requiring him to take all
medications as prescribed, an argument that is three-fold: (1) the order was
constitutionally overbroad on its face; (2) it was overbroad as applied to him because it
lacked sufficient medical support; and (3) the court failed to assure compliance with
mandatory statutory requirements before requiring him to take antipsychotic medication.
He also contends the juvenile court abused its discretion in finding that out-of-state
placement was in his best interest and would produce no undue hardship for him.
       In Nathan Z. III, Nathan challenges his juvenile hall commitment on the following
four grounds: (1) the length of his commitment was an abuse of discretion because it was
contrary to the rehabilitative purposes of the juvenile justice system; (2) the lengthy
commitment was statutorily unauthorized; (3) he was denied his federal and state rights
to equal protection because the court did not schedule periodic reviews and there was no
opportunity for parole; and (4) the court lacked jurisdiction to order a commitment that
could extend beyond his twenty-first birthday.


                                             18
                                      DISCUSSION
       Nathan Z. II
       1.   Preliminary Issues
       We begin with the question whether Nathan’s appeal in Nathan Z. II is moot in
light of his discharge from Rite of Passage and subsequent juvenile hall commitment.
We requested briefing from counsel on this issue, which timely briefing we received.
       The People are of the opinion that the issues raised by Nathan are moot. They
note that he is no longer in the out-of-state placement, and the juvenile court expressly
vacated that placement order. Similarly, the medication condition was imposed as a
condition of probation, but Nathan’s probation was revoked by the disposition order
committing him to juvenile hall. Thus, according to the People, Nathan has already
received the relief he seeks in Nathan Z. II, and any order of reversal would be “without
effect.”
       Nathan, on the other hand, urges us to decide both issues. He acknowledges that
an appellate court will generally not decide moot issues, but asks that we exercise our
discretion to do so here. Among other arguments, Nathan contends that as to the out-of-
state placement issue, the erroneous placement order could have affected the juvenile hall
commitment and, as such, is still relevant. And Nathan’s counsel represents that he is
still being given psychotropic medication while detained in juvenile hall.
       We agree with Nathan that these issues merit our consideration, and we will thus
exercise our discretion and decide them. (See, e.g., Building a Better Redondo, Inc. v.
City of Redondo Beach (2012) 203 Cal.App.4th 852, 867 [general rule regarding
mootness is tempered by court’s discretionary authority to decide moot issues].)
       2.   The Probation Condition Requiring Nathan to Take All Medication In
            the Manner It Was Prescribed Was Overbroad on Its Face
       As noted above, the November 16, 2012 disposition order required that Nathan, as
a term of his probation, take all medication as prescribed. According to Nathan, this term
was unconstitutionally overbroad on its face and as applied to him. He concedes,
however, that his counsel registered no objection to this term when it was imposed, thus


                                             19
raising a question as to whether the challenge has been preserved for appeal. The
California Supreme Court answered a similar question in In re Sheena K. (2007)
40 Cal.4th 875, where it considered a minor’s constitutional challenge to a probation
condition ordering that the minor “ ‘not associate with anyone disapproved of by
probation.’ ” (Id. at p. 878.) There, like here, counsel had made no objection to the
condition when imposed by the juvenile court. (Id. at 879.) The Supreme Court held that
where the alleged error is “capable of correction without reference to the particular
sentencing record developed in the trial court” and, as such, “present[s] a pure question of
law,” it can be addressed on appeal, even if there was no objection below. (Id. at p. 887.)
Nathan’s claim that the probation condition is overbroad on its face satisfies these
criteria, and we therefore address this argument.
       Pursuant to section 727, subdivision (a), once a minor is adjudged a ward of the
juvenile court, “the court may make any and all reasonable orders for the care,
supervision, custody, conduct, maintenance, and support of the minor, including medical
treatment . . . .” And when a ward is placed under the supervision of a probation officer,
“[t]he court may impose and require any and all reasonable conditions that it may
determine fitting and proper to the end that justice may be done and the reformation and
rehabilitation of the ward enhanced.” (§ 730, subd. (b); see also In re Sheena K., supra,
40 Cal.4th at p. 889.)
       The juvenile court’s discretion in imposing probation conditions is not unfettered,
however. A condition of probation that impinges on a constitutional right must be
“tailored carefully and reasonably related to the compelling state interest in reformation
and rehabilitation.” (In re E.O. (2010) 188 Cal.App.4th 1149, 1153; see also In re
Sheena K., supra, 40 Cal.4th at p. 890; In re Luis F. (2009) 177 Cal.App.4th 176, 185.)
Nathan argues that the medication condition infringed on his rights to privacy and his
“liberty interests in bodily integrity and self-autonomy” but that it was not narrowly
tailored, nor was it related to his reformation and rehabilitation. We agree.
       The medication condition required Nathan to take all medication as prescribed. It
was not limited to medications previously prescribed or medications prescribed to treat a


                                            20
diagnosed mental condition that contributed to his delinquency. As Nathan puts it, it
would require him to take “cough medication, allergy medication, antifungal or
antibacterial medication . . . .” Failure to take one of these prescribed medications could
have subjected Nathan to a probation violation, yet such prescriptions in no way relate to
his reformation and rehabilitation.
       The People concede the overbreadth of this medication condition by suggesting
that we modify it to read, “You are to take any prescribed medication for your
psychological condition(s), and take it in the manner in which it has been prescribed.”
(See In re Luis F., supra, 177 Cal.App.4th at p. 184 [modifying probation condition to
incorporate the implied limitation that the term applied only to medications addressing
the minor’s psychological condition].) We decline to adopt such a modification,
however, because, as explained post, the record contains no evidence demonstrating
Nathan’s need to take medication to treat a psychological condition.
       3.   A Narrowed Condition Requiring Nathan To Continue Taking Seroquel
            Would Be Improper Because It Lacks Sufficient Medical Basis
       Nathan alternatively contends that even assuming the medication condition was
intended to apply to Seroquel—the only prescription medication he was taking at the time
of the disposition order—the condition would still be improper, because it lacked
sufficient medical basis. Unlike his claim that the condition was unconstitutionally
overbroad, this argument does not present a pure question of law that can be determined
“based on abstract and generalized legal principles.” (In re Luis F., supra,
177 Cal.App.4th at p. 182.) Rather, the appropriateness of the probation condition
depends on the facts in the record. (See ibid.) Given the absence of objection by counsel
below, this challenge would typically be forfeited. (Id. at p. 181–182; In re Sheena K.,
supra, 40 Cal.4th at p. 889.) But we are troubled by the seemingly perfunctory manner in
which the court imposed the medication probation condition, as well as the fact that
Nathan is still being given psychotropic medication while in juvenile hall, despite that his
probation—and with it the medication condition—was revoked. Therefore, as we did in
In re Luis F., supra, 177 Cal.App.4th at pp. 183–184, we elect to consider the merits of


                                            21
Nathan’s claim, despite his lack of objection. (See also In re Sheena K, supra, 40 Cal.4th
at pp. 887–888, fn. 7 [appellate court may exercise its discretion to review a forfeited
claim]; accord People v. Williams (1998) 17 Cal.4th 148, 161–162, fn. 6; People v.
Ellison (2003) 111 Cal.App.4th 1360, 1370; People v. Abbaszadeh (2003)
106 Cal.App.4th 642, 649; 6 Witkin & Epstein, Cal. Criminal Law 4th ed. 2012),
Reversible Error, § 43, p. 574 [“[t]he fact that a party, by failing to raise an issue below,
may forfeit the right to raise the issue on appeal does not mean that an appellate court is
precluded from considering the issue.”].)
       According to the probation officer’s report, Nathan reported that he was taking
Seroquel “for sleep.” A November 5, 2012 screening assessment and case plan appended
to the report indicated that the Seroquel had been prescribed by a Dr. Williams Evans.
There is no indication in the record who this physician was, what his specialty was, why
he was treating Nathan, for what condition, if any, he had diagnosed Nathan, or why or
when he prescribed the drug. According to the probation report, Nathan was diagnosed
with oppositional defiant disorder and had unspecified “emotional mental health
disabilities,” but there is no evidence the Seroquel was prescribed to treat his oppositional
defiant disorder or any other mental health disorder. Quite simply, aside from Nathan’s
representation that he was taking Seroquel as a sleep aid, the record is completely silent
as to why he was being given this antipsychotic medication.
       Curiously, the People claim, “The record shows that the medication was
prescribed to address [Nathan’s] oppositional defiance disorder, his sleep issues, and his
acknowledged ‘anger and impulse control issues.’ ” In claimed support, they cite page
502 of the clerk’s transcript. That is a page in the November 16, 2012 probation report
containing a one-paragraph summary of Nathan’s “Medical/Mental Health.” It says this
in its entirety: “Nathan did not report any current medical problems. He acknowledged
that he continues to struggle with anger and impulse control issues, and he noted that he
is taking Seroquel for sleep. Both the minor’s mother and probation records indicate that
he has been diagnosed with Oppositional Defiant Disorder. Regarding his medication,
the minor’s mother stated that she ‘hates’ Seroquel and ‘wants him off it’ because she


                                              22
worries ‘about the effects on his brain.’ As noted in prior reports, she has a history of
depression.” That, according to the People, is the evidence that the Seroquel was
prescribed to treat Nathan’s “oppositional defiance disorder, his sleep issues, and his
acknowledged ‘anger and impulse control issues.’ ” To this we simply say, nonsense.
The record contains no such evidence.
       In short, assuming the probation condition requiring Nathan to take all medication
as prescribed was intended to apply to Seroquel—the only prescription medication he
was taking—there was no evidence demonstrating that the drug was necessary for him.
And the record is completely devoid of any evidence suggesting that the probation
condition was reasonably related to Nathan’s reformation and rehabilitation. As such, it
was an abuse of the juvenile court’s discretion to order him to continue taking Seroquel
as prescribed. The condition must therefore be stricken. In light of this conclusion, we
need not consider Nathan’s additional argument that the juvenile court failed to assure
compliance with mandatory statutory requirements before requiring him to take a
psychotropic medication.
       4.   The Juvenile Court Did Not Abuse Its Discretion In Issuing a General
            Placement Order with Out-Of-State Options
       Nathan’s final argument in Nathan Z. II challenges the juvenile court’s disposition
order continuing him in placement with an out-of-state option. As recently summarized
in In re Oscar A. (2013) 217 Cal.App.4th 750, 755–756, “ ‘We review a juvenile court’s
commitment decision for abuse of discretion, indulging all reasonable inferences to
support its decision.’ ‘ “[D]iscretion is abused whenever the court exceeds the bounds of
reason, all of the circumstances being considered.” ’ We will not disturb the juvenile
court’s findings when there is substantial evidence to support them. ‘ “In determining
whether there was substantial evidence to support the commitment, we must examine the
record presented at the disposition hearing in light of the purposes of the Juvenile Court
Law.” ’ ”
       The relevant portion of the juvenile court law is, in part, encompassed in section
202, subdivision (a), which provides: “The purpose of this chapter is to provide for the


                                             23
protection and safety of the public and each minor under the jurisdiction of the juvenile
court and to preserve and strengthen the minor’s family ties whenever possible, removing
the minor from the custody of his or her parents only when necessary for his or her
welfare or for the safety and protection of the public. If removal of a minor is determined
by the juvenile court to be necessary, reunification of the minor with his or her family
shall be a primary objective. If the minor is removed from his or her own family, it is the
purpose of this chapter to secure for the minor custody, care, and discipline as nearly as
possible equivalent to that which should have been given by his or her parents. This
chapter shall be liberally construed to carry out these purposes.”
       Section 202, subdivision (b) provides: “Minors under the jurisdiction of the
juvenile court as a consequence of delinquent conduct shall, in conformity with the
interests of public safety and protection, receive care, treatment, and guidance that is
consistent with their best interest, that holds them accountable for their behavior, and that
is appropriate for their circumstances. This guidance may include punishment that is
consistent with the rehabilitative objectives of this chapter. If a minor has been removed
from the custody of his or her parents, family preservation and family reunification are
appropriate goals for the juvenile court to consider when determining the disposition of a
minor under the jurisdiction of the juvenile court as a consequence of delinquent conduct
when those goals are consistent with his or her best interests and the best interests of the
public. When the minor is no longer a ward of the juvenile court, the guidance he or she
received should enable him or her to be a law-abiding and productive member of his or
her family and the community.”
       The court has broad discretion to select a form of custodial confinement that it
considers to be in the minor’s best interest. (In re Eddie M. (2003) 31 Cal.4th 480, 507.)
When selecting a form of confinement, the court must consider the probation officer’s
disposition report and other relevant factors, including the minor’s age, the
circumstances and gravity of the offense, and the minor’s previous delinquent history.
(§§ 706, 725.5.) Placement options include the home of a relative or extended family
member; a suitable licensed community care facility or foster home; juvenile hall; a


                                             24
ranch, camp or forestry camp; and, the most restrictive setting, the Department of
Corrections and Rehabilitation, Division of Juvenile Facilities (DJF). (§§ 727, subd. (a),
730, subd. (a), 731, subd. (a)(4); see also In re Greg F. (2012) 55 Cal.4th 393, 404.) If a
court orders a minor placed out of state, it must first find that in-state facilities or
programs are unavailable or inadequate to meet the minor’s needs. (§ 727.1,
subd. (b)(1).)
       Applying these guidelines here, we conclude that the juvenile court was within its
discretion in issuing a general placement order with an out-of-state option. We have
exhaustively detailed Nathan’s lengthy history of failures while on probation, and we
need not repeat that history here. But that history provides more than substantial
evidence to support the juvenile court’s finding that there was no in-state facility that was
adequate for Nathan’s needs and that an out-of-state program was in his best interest.
       To briefly summarize, Nathan had incurred nine petitions and countless probation
violations. The court had tried a wide variety of dispositions, from home probation to
community detention to the Aldea group home, but Nathan failed at all of these. He had
been ordered to complete the DAAC and ACT programs, but he completed neither one.
       Compounding the foregoing was Nathan’s propensity towards violence. He had
been involved in numerous physical altercations, including with his mother, law
enforcement officers, a teacher, and multiple peers.
       Nathan also had a documented history of repeatedly running from law
enforcement. And he had a pattern of absconding while on probation. In fact, when
interviewed by the probation department following his sixth petition, Nathan threatened
to run from any placement, expecting that he would ultimately be arrested and ordered to
serve his remaining time in juvenile hall.
       In light of Nathan’s history and problems, the probation department informed the
court that Nathan would benefit from a structured setting, isolation from community,
counseling, on-site schooling, and substance abuse classes that would be offered by an
out-of-state placement. Indeed, at the April 10, 2012 disposition hearing following
Nathan’s seventh petition, his own counsel recognized that he would benefit from the


                                               25
structured environment offered by an out-of-state program, urging the court to consider
alternatives to juvenile hall, “whether it’s the camp program or something like
out-of-state placement. A structured program is what this young man needs.” The
court’s disposition order was consistent with these recommendations.
       Nathan argues that the court should have considered in-state placements, including
probation camp and Aldea. But the departmental screening committee had evaluated
Nathan’s case, ruling out camp as an option due to his lack of impulse control,
immaturity, and inability to comply with rules, as well as the dangers inherent in the
camp environment given the presence of tools. And Nathan had previously been placed
at Aldea, but he was there for only three weeks when he incurred another petition, this
one for charges that included assaulting a teacher. The court could thus have concluded
that neither placement was a viable option.
       Given this record, combined with the court’s concern that Nathan continued to
refuse to take responsibility for his actions, we easily conclude there was substantial
evidence to support the juvenile court’s finding that out-of-state placement was in
Nathan’s best interest and that there was no adequate facility in California. As such,
there was no abuse of discretion.
       Nathan Z. III
       1.   Preliminary Issues
       Before turning to the merits of Nathan’s arguments concerning his juvenile hall
commitment, we address two preliminary assertions made by the People. First, they
contend Nathan forfeited his right to challenge the length of his juvenile hall commitment
because he did not object to the length of the commitment below. As they explain it, the
parties discussed Nathan’s maximum time of confinement and his credits, but he never
objected to the numbers, thereby forfeiting his right to challenge the length of his
detention. But Nathan’s counsel urged the court to give Nathan “another opportunity to
do a shorter sentence in the hall [than the 270 days recommended by probation] or even
the camp program, which is suggested.” And Nathan pleaded with the court to “please
reconsider . . . . And just, please, . . . stay here until I’m 18. I’m begging you. I really


                                              26
can’t serve that much time. Please.” Nathan and his counsel were clearly objecting to
the imposition of a lengthy juvenile hall commitment, and this was sufficient to preserve
the issue for appeal.
        Second, the People claim that the law of the case doctrine bars Nathan from
challenging the length of his juvenile hall detention. This is so, they contend, because in
Nathan I, he unsuccessfully challenged his first lengthy juvenile hall commitment,
asserting many of the same grounds asserted here. In claimed support, they cited
People v. Cooper (2007) 149 Cal.App.4th 500, 524 for the proposition that “the
law-of-the-case doctrine prevents parties from seeking appellate reconsideration of an
already decided issue in the same case.” This argument borders on disingenuity. The
doctrine does not apply here, as the two appeals challenged two different juvenile hall
commitments imposed under different circumstances.
        2.   The Juvenile Hall Detention Order Did Not Constitute an Abuse of
             Discretion
        Nathan challenges the May 6, 2013 disposition order ordering him confined at
juvenile hall for 868 to 1,855 days. Again, we review this challenge for an abuse of
discretion. (In re Oscar A., supra, 217 Cal.App.4th at pp. 755–756.) Again, we find
none.
        Nathan does not dispute that the court was authorized to order him committed to
juvenile hall. Rather, he disputes the length of the confinement, contending that it was
punitive, rather than rehabilitative, which contravenes the stated purpose of the juvenile
court law. He is correct that juvenile proceedings are intended “to be primarily
rehabilitative, disallowing punishment in the form of retribution.” (In re Julian R. (2009)
47 Cal.4th 487, 496.) But the court may order a disposition that includes a form of
punishment, provided it is punishment in the form of sanctions, rather than retribution.
(§ 202, subd. (b), (e).) And it is specifically stated that permissible sanctions include
“[c]ommitment of the minor to a local detention or treatment facility, such as a juvenile
hall, camp, or ranch.” (§ 202, subd. (e)(4).)




                                                27
         Moreover, it has long been recognized that while a commitment to juvenile hall
may arguably be viewed as punitive, it also serves the overall purpose of rehabilitating a
minor. (In re Ricardo M. (1975) 52 Cal.App.3d 744, 748–749.) “The purpose of such a
confinement order is to impress upon the juvenile the seriousness of the misconduct,
without the imposition of a more serious commitment.” (In re Ronny P. (2004)
117 Cal.App.4th 1204, 1207.) “The confinement order informs the juvenile that
continued misconduct will lead to even more serious consequences and thus encourages
rehabilitation.” (Ibid.) Here, the court’s disposition conformed with the policies set forth
above.
         Nathan continued to violate the law after being placed on home probation and
community detention, in juvenile hall for short detentions, at the Aldea group home, and
at Rite of Passage. He had been warned that Rite of Passage was his last chance, and that
a lengthy juvenile hall commitment would result if he failed to perform at Rite of
Passage. Given his criminal history and the nature of the current offense, the juvenile
court could reasonably had concluded that it had no other option than to order Nathan to
serve a lengthy juvenile hall commitment. Under the circumstances, we cannot say it
exceeded the bounds of reason to conclude that such a disposition was the most
appropriate for rehabilitative purposes and to protect the public.
         3.     The Detention Was Statutorily Authorized
         Nathan additionally contends that, regardless of the circumstances of his case, the
lengthy detention imposed was statutorily unauthorized. This was so, he claims, because
juvenile hall is intended for “detention and temporary placements,” not for lengthy
postdisposition confinement. But he cites no authority supporting his position, and the
applicable statutes do not prohibit such a commitment.
         As set forth above, section 202, subdivision (e) identifies the permissible sanctions
the court may impose upon a minor, including “[c]ommitment of the minor to a local
detention or treatment facility, such as juvenile hall, camp, or ranch.” No other provision
limits the length of a commitment to juvenile hall. And, as noted, a lengthy juvenile hall
confinement serves the overall purpose of rehabilitating the minor by impressing upon


                                              28
the minor the seriousness of his or her offense. (In re Ronny P., supra, 117 Cal.App.4th
at p. 1207; In re Ricardo M., supra, 52 Cal.App.3d at p. 749.) The juvenile court had
broad flexibility to craft orders aimed at rehabilitating a ward. (In re Greg. F., supra,
55 Cal.4th at p. 411), and we are aware of no authority prohibiting the court from
ordering a lengthy juvenile hall confinement as part of that discretion.
       4.   The Commitment Did Not Deprive Nathan of His Right to Equal
            Protection
       Nathan next contends that the commitment deprived him of his state and federal
rights to equal protection because he was not afforded periodic reviews and he had no
possibility of early release or parole. This argument has no merit.
       The Equal Protection clauses of the Fourteenth Amendment to the United States
Constitution and Article I, section 7 of the California Constitution guarantee that that
those who are similarly situated will receive like treatment under the law. (People v.
Guzman (2005) 35 Cal.4th 577, 591–592; People v. Ward (2008) 167 Cal.App.4th 252,
257–258.) Here, Nathan submits that he, as a minor subject to a lengthy commitment at
juvenile hall, is similarly situated to a minor who is placed at other institutions such as
the DJF because they are both subject to “physical confinement.” But, he complains,
they are treated differently because if a minor is placed other than at juvenile hall,
section 727.1, subdivision (d) provides for six-month reviews. Moreover, a minor
committed to DJF is eligible for parole. (§ 1176.) In Nathan’s case, however, there is no
provision for regular review, and the court ordered that there is to be no parole or early
release.
       Minors committed to juvenile hall for a lengthy term and minors committed to the
DJF are not similarly situated, however. Wards placed at juvenile hall remain under the
jurisdiction of the juvenile court, are subject to probation conditions, and may not be
detained past age 21. (See §§ 202, 208.5, 607.) By contrast, wards may only be
committed to the DJF after being found to have committed serious offenses, such as
specified violent felonies and/or sex crimes subject to lifetime sex offender registration.
(§§ 731, 733, 707, Pen. Code, § 290.008.) While a ward committed to the DJF is


                                              29
technically under the jurisdiction of the juvenile court, his or her “treatment and
rehabilitation—including physical confinement and parole—are placed under the direct
supervision of [the DJF] rather than the juvenile court.” (In re Antoine D. (2006)
137 Cal.App.4th 1314, 1324–1325.) Specific statutes authorize wards at DJF to be
detained until age 25 and to be placed on supervised parole. (§§ 607, 707.) In short,
wards confined in juvenile hall are not similarly situated to wards committed to the DJF.
       5.     The Statutory Age Limit Governing the Juvenile Court’s Jurisdiction
              Over Nathan Will Control Over His Maximum Time of Confinement
       In the last issue before us, Nathan contends that the disposition order must be
reversed because it improperly provided for commitment beyond his 21st birthday.
Specifically, his maximum time of confinement is 1,421 actual days, which would mean
confinement until March 2017.6 However, he argues, he will turn 21 years old on
January 4, 2017, at which time the juvenile court will lose jurisdiction over him.
       Nathan is correct that the juvenile court’s jurisdiction over him will terminate on
his 21st birthday. (§ 607, subd. (a) [court retains jurisdiction over a ward of the juvenile
court until the ward attains 21 years of age].) We need not remand for the court to
modify the order, however, because when the maximum time of confinement conflicts
with the age limit established by section 607, the latter prevails. (See, e.g., In re Thomas
C. (1986) 183 Cal.App.3d 786, 802 [where maximum period of physical confinement of
a ward at the DJF was lengthier than the age ceiling for confinement at the facility, the
statutory age limit governed].)
                                      DISPOSITION
       The probation condition requiring Nathan to take all medication as prescribed is
stricken from the November 16, 2012 disposition order. In all other regards, the
disposition orders of November 16, 2012, and May 6, 2013 are affirmed.




       6
           See fn. 2, ante.


                                             30
                                 _________________________
                                 Richman, J.


We concur:


_________________________
Kline, P.J.


_________________________
Haerle, J.




                            31